Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into this 28th day of December, 2015 (the “Effective Date”), by and between
DORMAN PRODUCTS, INC., a Pennsylvania corporation (the “Company”), and STEVEN
BERMAN (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive are parties to an employment agreement
entered into on April 1, 2008; and

WHEREAS, the Executive has transitioned from his position as Chief Executive
Officer into the role of Executive Chairman of the Company; and

WHEREAS, the Company and the Executive desire to amend and restate his
employment agreement to reflect the Executive’s new position and related
modifications to certain terms and conditions of the Executive’s employment with
the Company.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. EMPLOYMENT AND DUTIES

1.1 Employment Period. The Executive’s Employment Period under this Agreement
shall begin on the Effective Date and continue until March 31, 2019, unless
further extended or earlier terminated as provided in this Agreement. On
March 31, 2019, and on each anniversary of March 31, 2019, the Employment Period
shall automatically be extended for one additional year, unless further extended
or earlier terminated as provided in this Agreement.

1.2 General.

1.2.1 During the Employment Period, the Executive shall have the title of
Executive Chairman of the Company and shall have the authorities, duties and
responsibilities customarily exercised by an individual serving in this position
in a corporation of the size and nature of the Company and such other
authorities, duties and responsibilities as may from time to time be reasonably
delegated to him by the Board of Directors of the Company (the “Board”) that are
consistent with the foregoing. The Executive shall faithfully and diligently
discharge his duties hereunder and use his reasonable efforts to implement the
policies established by the Board from time to time. The Executive shall report
directly to the Board.

1.2.2 The Executive shall devote such of his business time and attention to his
duties hereunder consistent with his position as the Board and the Executive
shall from time to time mutually determine. It being expressly understood that
nothing in this Agreement shall preclude the Executive from devoting reasonable
periods of time required for:

(i) serving as a director or member of a committee of organizations or
corporations that do not, in the good faith determination of the Compensation
Committee of the Board (the “Compensation Committee”), compete with the Company
or otherwise create, or could create, in the good faith determination of the
Compensation Committee, a conflict of interest with the business of the Company;



--------------------------------------------------------------------------------

(ii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; provided, that any fees,
royalties or honorariums received therefrom shall be promptly turned over to the
Company;

(iii) engaging in professional organization and program activities;

(iv) managing his personal passive investments and affairs; and

(v) participating in charitable or community affairs;

provided that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company, as determined in good faith by the Compensation Committee.

1.3 Reimbursement of Expenses. During the Employment Period, the Company shall
pay the reasonable expenses incurred by the Executive in the performance of his
duties hereunder, including, without limitation, those incurred in connection
with business related travel or entertainment, or, if such expenses are paid
directly by the Executive, the Company shall promptly reimburse him for such
payments, provided that the Executive properly accounts for such expenses in
accordance with the Company’s business expense reimbursement policy. To the
extent any such reimbursements (and any other reimbursements of costs and
expenses provided for herein) are includable in the Executive’s gross income for
Federal income tax purposes, all such reimbursements shall be made no later than
March 15 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred.

2. COMPENSATION

2.1 Base Salary. During the Employment Period, the Executive shall be entitled
to receive a base salary at a rate of $360,000.00 per annum, which base salary
shall be payable in accordance with the payroll practices of the Company, with
such increases (but no decreases) as may be determined by the Compensation
Committee from time to time (as increased from time to time, the “Base Salary”).

 

2



--------------------------------------------------------------------------------

2.2 Annual Bonuses. In addition to the Base Salary, the Executive shall be
eligible to receive during the Employment Period annual cash bonuses under the
Company’s Executive Cash Bonus Plan and/or any other cash incentive plan
maintained by the Company, as determined by the Compensation Committee in its
sole discretion within the parameters of such plan(s).

2.3 Equity Related Awards. The Executive may receive during the Employment
Period grants of awards under the Company’s 2008 Stock Option and Stock
Incentive Plan and/or any other equity-related incentive plan maintained by the
Company, as determined by the Compensation Committee in its sole discretion
within the parameters of such plan(s).

2.4 Additional Compensation. During the Employment Period, in addition to the
foregoing and the benefits and perquisites described in Section 4, the Executive
shall be eligible to receive such other compensation as may from time to time be
awarded him by the Compensation Committee, in its sole discretion.

2.5 Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

3. PLACE OF PERFORMANCE. In connection with his employment by the Company, the
Executive shall be based at the Company’s executive offices, currently located
in Colmar, Pennsylvania.

4. EMPLOYEE BENEFITS AND PERQUISITES

4.1 Benefit Plans. During the Employment Period, the Executive shall be eligible
to participate in all employee benefit plans, programs or arrangements on the
terms and conditions, including eligibility, no less favorable than provided to
other senior executives of the Company, which shall be established or maintained
by the Company generally for its employees, or generally made available to its
senior executives; provided, however, that participation in the Company’s
Executive Cash Bonus Plan, 2008 Stock Option and Stock Incentive Plan and/or
other equity and incentive plans shall be as determined by the Compensation
Committee in its sole discretion, as described in Section 2.

4.2 Vacation. The Executive shall be entitled to not less than four weeks
vacation at full pay for each calendar year during the Employment Period. Such
vacation may be taken in the Executive’s discretion, and at such time or times
as are not inconsistent with the reasonable business needs of the Company. Any
vacation not used during a calendar year shall be forfeited without compensation
and may not be carried over to any subsequent calendar year.

 

3



--------------------------------------------------------------------------------

5. TERMINATION OF EMPLOYMENT PERIOD

5.1 General. The Employment Period shall end as of the Executive’s termination
of employment hereunder. The Executive’s employment under this Agreement may be
terminated without any breach of this Agreement only on the following
circumstances:

5.1.1 Death. The Executive’s employment under this Agreement shall terminate
upon his death.

5.1.2 Disability. If the Executive suffers a Disability (as defined below), the
Company may terminate the Executive’s employment under this Agreement upon
ninety (90) days prior written notice; provided that the Executive has not
returned to full time performance of his duties during such ninety (90) day
period. For purposes hereof, “Disability” shall mean the Executive’s
“disability” under the Company’s long-term disability plan, if any, otherwise,
the Executive’s inability to perform his duties and responsibilities hereunder,
with or without reasonable accommodation, due to any physical or mental illness
or incapacity, which condition either (i) has continued for a period of 270 days
(including weekends and holidays) in any consecutive 365-day period or (ii) is
projected by the Board in good faith after consulting with a physician selected
by the Company, that the condition is likely to continue for a period of at
least nine (9) consecutive months from its commencement.

5.1.3 Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason at any time on or prior to the 120th day after the
occurrence of any of the Good Reason events set forth in the following sentence.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events without the Executive’s consent:

(i) a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1.2 above;

(ii) the loss of the title of the Executive with the Company set forth in
Section 1.2 above;

(iii) a reduction by the Company in the Executive’s Base Salary;

(iv) a material change in the Executive’s primary place of employment;

(v) the failure by the Compensation Committee to nominate or re-nominate the
Executive to serve as Chairman of the Board or removal of the Executive as
Chairman of the Board (other than as a result of or due to the Executive’s death
or Disability, because of a legal prohibition under applicable law or
regulation, or for “Cause,” as defined in Section 5.1.5);

 

4



--------------------------------------------------------------------------------

(vi) the assignment to the Executive of duties or responsibilities which are
materially inconsistent with any of his duties and responsibilities set forth in
Section 1.2 hereof; or

(vii) a change in the reporting structure so that the Executive reports to
someone other than solely and directly to the Board;

provided, however, that, within ninety (90) days of any such event having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure
same.

5.1.4 Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Board at least 120 (120) days prior to the effective date of
such termination.

5.1.5 Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board:

(i) the willful and continued failure by the Executive to attempt in good faith
substantially to perform his obligations under this Agreement (other than any
such failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with
written notice that such actions are occurring and, where practical, the
Executive has been afforded at least thirty (30) days to cure same;

(ii) the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty; or

(iii) the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company or other than in the performance of his duties for the
Company (including, but not limited to, theft, fraud, embezzlement, and
securities law violations or a violation of the Company’s written policies) that
is materially injurious to the Company, or, in the good faith determination of
the Compensation Committee, is potentially materially injurious to the Company,
monetarily or otherwise.

For purposes of this Section 5.1.5, no act, or failure to act, on the part of
the Executive shall be considered “willful,” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company (including
reputationally). Prior to any termination for Cause, the Executive will be given
five (5) business days written notice specifying the alleged Cause event and
will be

 

5



--------------------------------------------------------------------------------

entitled to appear (with counsel) before the Compensation Committee to present
information regarding his views on the Cause event, and after such hearing,
there is at least a majority vote of the Compensation Committee to terminate him
for Cause. After providing the notice in foregoing sentence, the Compensation
Committee may suspend the Executive with full pay and benefits until a final
determination pursuant to this Section has been made.

5.1.6 Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive, other than for death or Disability.

5.2 Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

5.3 Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death; (b) if
the Executive’s employment is terminated pursuant to Section 5.1.2, ninety
(90) days after Notice of Termination is given (provided that the Executive
shall not have returned to the performance of his duties on a full-time basis
during such ninety (90) day period); (c) if the Executive’s employment is
terminated pursuant to Sections 5.1.3 or 5.1.5, the date specified in the Notice
of Termination after the expiration of any applicable cure periods; (d) if the
Executive’s employment is terminated pursuant to Section 5.1.4, the date
specified in the Notice of Termination which shall be at least one hundred and
twenty (120) days, as applicable, after Notice of Termination is given, or such
earlier date as the Company shall determine, in its sole discretion; and (e) if
the Executive’s employment is terminated pursuant to Section 5.1.6, the date on
which a Notice of Termination is given.

5.4 Compensation Upon Termination.

5.4.1 Termination for Cause or without Good Reason. If the Executive’s
employment shall terminate under Section 5.1.4 or Section 5.1.5, the Executive
shall receive from the Company: (a) any earned but unpaid Base Salary through
the Date of Termination, paid in accordance with the Company’s standard payroll
practices; (b) reimbursement for any unreimbursed expenses properly incurred and
paid in accordance with Section 1.3 through the Date of Termination; (c) payment
for any accrued but unused vacation time in accordance with Company policy;
(d) such vested accrued benefits, and other payments, if any, as to which the
Executive (and his eligible dependents) may be entitled under, and in accordance
with the terms and conditions of, the employee benefit arrangements, plans and
programs of the Company as of the Date of Termination, ((a) through (d) herein
referred to as the “Amounts and Benefits”); and the Company shall have no
further obligation with respect to this Agreement, except as provided in
Sections 7 and 8 of this Agreement.

 

6



--------------------------------------------------------------------------------

5.4.2 Termination for Death, Disability, for Good Reason or Without Cause. If
the Executive’s employment terminates under Sections 5.1.1, 5.1.2, 5.1.3 or
5.1.6, then the Company shall pay or provide the Executive the Amounts and
Benefits and, subject to Section 5.4.4:

(i) the Executive’s Base Salary will continue to be paid for three (3) years
following the Date of Termination in accordance with the usual payroll practices
of the Company;

(ii) in lieu of annual bonuses, the Executive will receive cash payments, each
in the amount of $150,000, on each March 15 during the three (3) year period
following the Date of Termination; and

(iii) for three (3) years following the Date of Termination, the Company shall,
at its expense, continue on behalf of the Executive and the Executive’s
dependents and beneficiaries any medical, dental, vision and hospitalization
benefits provided to the Executive immediately prior to the Date of Termination
or reimburse Executive for Executive’s medical, dental, vision and
hospitalization related expenses. The coverage, benefits and reimbursements
(including deductibles and costs) provided hereunder shall be no less favorable
to the Executive and the Executive’s dependents and beneficiaries, than the
coverage and benefits made available immediately prior to the Date of
Termination. The Company’s obligation hereunder with respect to the foregoing
benefits shall be limited to the extent that the Executive obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
Company may reduce the coverage of any benefits it is required to provide the
Executive hereunder as long as the aggregate coverages and benefits of the
combined benefit plans are no less favorable to the Employee than the coverages
and benefits required to be provided hereunder. Notwithstanding the foregoing,
any reimbursements of expenses payable under this Section that are includible in
gross income for Federal income tax purposes shall be paid on or before the last
day of the Executive’s taxable year in which the expense was incurred.

5.4.3 No Mitigation or Offset. The Executive shall not be required to mitigate
the amount of any payment provided for in this Section 5.4 by seeking other
employment or otherwise, and, except as provided in Section 5.4.2(iii); the
amount of any payment provided for in this Section 5.4 shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by the Executive from any other source
at any time before and after the Date of Termination. The Company’s obligation
to make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company may have against the Executive for any reason.

5.4.4 Release. Notwithstanding any provision to the contrary in this Agreement,
the Company’s obligation to pay or to provide the Executive with the

 

7



--------------------------------------------------------------------------------

payments and benefits under Section 5.4.2 (other than the Amounts and Benefits),
shall be conditioned on the Executive’s executing and not revoking a waiver and
general release substantially in the form set forth as Exhibit A attached to
this Agreement (with such changes therein, if any, as are legally necessary at
the time of execution to make it enforceable as reasonably determined by the
Company).

6. NEGATIVE COVENANTS OF THE EXECUTIVE.

6.1 During the Employment Period and for a period of two years thereafter, the
Executive will not, directly or indirectly:

(i) solicit, entice, persuade or induce any employee, director, officer,
associate, consultant, agent or independent contractor of the Company and its
subsidiaries and affiliates (collectively, the “Company Group”) to terminate his
or her employment or engagement by the Company Group in order to become employed
or engaged by any person, firm, corporation or other business enterprise other
than a member of the Company Group, except in furtherance of his responsibility
during the Employment Period; or

(ii) authorize or assist in the taking of such action by any third party.

For purposes of this Section 6.1, the terms “employee,” “director,” “officer,”
“associate,” “consultant,” “agent,” and “independent contractor” shall include
any person with such status at any time during the twelve (12) months prior to
the termination of the Executive’s employment and for two years following the
Executive’s termination of employment. The Executive shall not be deemed to have
violated the provisions of this Section 6.1 by reason of an isolated act, or
failure to act, not taken in bad faith.

6.2 During the Employment Period and for a period of two years thereafter, the
Executive will not, directly or indirectly, engage, participate, make any
financial investment in, or become employed by or render advisory or other
services to or for any person, firm, corporation or other business enterprise
(the “Competing Enterprise”) which is engaged, directly or indirectly, during
the Employment Period in competition with the Company Group as a supplier of
automotive replacement parts, brake parts and fasteners to the automotive
aftermarket (including, without limitation, the light, medium, and heavy duty
truck aftermarket) or as a supplier of household hardware and organizational
products to mass merchandisers, or in any other business activities of the
Company Group accounting for more than 10% of its gross sales in the most
recently completed fiscal year or reasonably expected to do so in the current
fiscal year, in the United States and in any foreign jurisdiction in which the
Company Group operates or, at the end of Employment Period, proposes to operate;
provided, in either case, that the competitive businesses of the Competing
Enterprise account for more than 10% of the gross sales of the Competing
Enterprise for its most recently completed fiscal year and the Executive does
not work or consult in such competitive business. The foregoing covenant shall
not be construed to preclude the Executive from making any investments in the
securities of any company, regardless of whether engaged in competition with the

 

8



--------------------------------------------------------------------------------

Company Group, to the extent that such securities are actively traded on a
national securities exchange or in the over-the-counter market in the United
States or any foreign securities exchange and, after giving effect to such
investment, the Executive does not beneficially own securities representing more
than 1% of the combined voting power of the voting securities of such company.

6.3 During the Employment Period and thereafter without limit as to time, the
Executive will not (other than in the regular course and in furtherance of the
Company Group’s business) use, divulge, furnish or make available to any person
any knowledge or information with respect to the business or affairs of the
Company Group which is confidential, including, without limitation, “know-how,”
trade secrets, customer and supplier lists, pricing policies, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition or disposition plans, new personnel employment plans,
methods of manufacture, technical processes, designs and design projects,
inventions and research projects and financial budgets and forecasts of the
Company Group except (1) information which at the time is available to others in
the business or generally known to the public other than as a result of
disclosure by the Executive not permitted hereunder, and (2) when required to do
so by a court of competent jurisdiction, by any governmental agency or by any
administrative body or legislative body (including a committee thereof) with
purported or apparent jurisdiction to order the Executive to divulge, disclose
or make accessible such information. All memoranda, notes, lists, records,
electronically stored data, recordings or videotapes and other documents (and
all copies thereof) made or compiled by the Executive or made available to the
Executive (whether during his employment by the Company Group or by any
predecessor thereof) concerning the business of the Company Group or any
predecessor thereof shall be the property of the Company or such other member of
the Company Group and shall be delivered to the Company or such other member of
the Company Group promptly upon the termination of the Employment Period.

6.4 The Executive acknowledges that all developments, including, without
limitation, inventions, patentable or otherwise, trade secrets, discoveries,
improvements, ideas, writings and works for hire that alone or jointly with
others the Executive may conceive, make, develop or acquire during the period of
his employment by the Company Group and any predecessor thereof (collectively,
the “Developments”), are and shall remain the sole and exclusive property of the
Company Group; and the Executive hereby assigns to the Company Group all of his
right, title and interest in all such Developments. The Executive shall promptly
and fully disclose all future Developments to the Board, and, at any time upon
request and at the expense of the Company, shall execute, acknowledge and
deliver to the Company Group all instruments that the Company Group shall
prepare, give evidence, and take all other actions that are necessary or
desirable in the reasonable opinion of the Company’s counsel, to enable the
Company Group to file and prosecute applications for and to acquire, maintain
and enforce all letters patent, trademark registrations or copyrights covering
the Developments in all countries in which the same are deemed necessary.

6.5 The Executive acknowledges that the services to be rendered by the Executive
are of a special, unique and extraordinary character and, in connection with

 

9



--------------------------------------------------------------------------------

such services, the Executive will have access to confidential information vital
to the Company Group’s business and that irreparable injury would be sustained
by the Company Group in the event of his breach of any of the covenants
contained in this Section 6, which injury could not be remedied adequately by
the recovery of damages in an action at law. Accordingly, the Executive agrees
that, upon a breach or threatened breach by him of any of such covenants, the
Company and, to the extent appropriate, any other member of the Company Group
shall be entitled, in addition to and not in lieu of any and all other remedies,
to an injunction to be issued by any court of competent jurisdiction restraining
the commission or continuance of any such breach or threatened breach upon
minimal bond, with or without surety, and that such an injunction will not work
an undue hardship on him.

6.6 The provisions of this Section 6 shall survive the termination of this
Agreement, irrespective of the reasons therefor.

6.7 If any court determines that any of the provisions of this Section 6 is
invalid or unenforceable, the remainder of such provisions shall not thereby be
affected and shall be given full effect without regard to the invalid
provisions. If any court construes any of the provisions of this Section 6, or
any part thereof, to be unreasonable because of the duration of such provision
or the geographic scope thereof, such court shall have the power to reduce the
duration or restrict the geographic scope of such provision and to enforce such
provision as so reduced or restricted.

7. INDEMNIFICATION/ DIRECTORS AND OFFICERS LIABILITY INSURANCE

During the Employment Period and thereafter, the Company shall indemnify and
hold harmless the Executive and his heirs and representatives as, and to the
extent, provided in the Company’s charter documents, including, but not limited
to, its By-Laws. During the Employment Period and thereafter, the Company shall
also cover Executive under the Company’s directors’ and officers’ liability
insurance on the same basis as it covers other senior executive officers and
directors of the Company.

8. MISCELLANEOUS

8.1 Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

 

To the Company:    Dorman Products, Inc.    3400 East Walnut Street    Colmar,
PA 18915    Attention:   Thomas J. Knoblauch, Esquire      Vice President,
General Counsel and Assistant Secretary

To the Executive, at the last address for the Executive on the books of the
Company.

 

10



--------------------------------------------------------------------------------

Such addresses may be changed by notice to the Executive.

8.2 Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

8.3 Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company other than pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. For the purposes of this Agreement, the
term “Company” shall include the Company and, subject to the foregoing, any of
its successors and assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

8.4 Entire Agreement. This Agreement, including the Exhibits hereto, represent
the entire agreement of the parties with respect to the subject matter hereof
and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive. This Agreement (including
any of the Exhibits hereto) may be amended at any time by mutual written
agreement of the parties hereto.

8.5 Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required by applicable law.

8.6 Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
Commonwealth of Pennsylvania.

8.7 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration conducted in
Montgomery County, Pennsylvania under the Employment Arbitration Rules then
prevailing of the American Arbitration Association and such submission shall
request the American Arbitration Association to: (i) appoint an arbitrator
experienced and knowledgeable concerning the matter then in dispute;
(ii) require the testimony to be transcribed; (iii) require the award to be
accompanied by findings of fact and a statement of reasons for the decision; and
(iv) request the matter to be handled by and in accordance with the expedited
procedures provided for in the Commercial Arbitration Rules. The determination
of the arbitrator(s), which shall be based upon a de novo interpretation of this
Agreement, shall be final and binding and judgment may be entered on the
arbitrators’ award in any court having jurisdiction. All costs of the American
Arbitration

 

11



--------------------------------------------------------------------------------

Association and the arbitrator shall be borne by the Company, unless the
position advanced by the Executive is determined by the arbitrator to be
frivolous in nature. EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY.

8.8 Tax Matters.

8.8.1 It is intended that the provisions of this Agreement comply with
Section 409A of Internal Revenue Code of 1986, as amended, and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Code Section 409A, the Company shall, upon the specific
request of the Executive, use its reasonable business efforts to in good faith
reform such provision to comply with Code Section 409A; provided that, to the
maximum extent practicable, the original intent and economic benefit to the
Executive and the Company of the applicable provision shall be maintained, but
the Company shall have no obligation to make any changes that could create any
additional economic cost or loss of benefit to the Company. The Company shall
timely use its reasonable business efforts to amend any plan or program in which
the Executive participates to bring it in compliance with Code Section 409A.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Code Section 409A so long as it has acted in good
faith with regard to compliance therewith.

8.8.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean such Separation from Service. If the Executive is deemed on the date of
termination of his employment to be a “specified employee,” within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment, the providing of
any benefit or any distribution of equity made subject to this Section 8.8.2, to
the extent required to be delayed in compliance with Section 409A(a)(2)(B) of
the Code, and any other payment, the provision of any other benefit or any other
distribution of equity that is required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment, benefit or distribution shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s Separation from
Service or (ii) the date of the Executive’s death. On the first day of the
seventh month following the date of Executive’s Separation from Service or, if
earlier, on the date of his death, (x) all payments delayed pursuant to this
Section 8.8.2 (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in

 

12



--------------------------------------------------------------------------------

accordance with the normal payment dates specified for them herein and (y) all
distributions of equity delayed pursuant to this Section 8.8.2 shall be made to
the Executive. On any delayed payment date under this Section 8.8.2, there shall
be paid to the Executive or, if the Executive has died, to his estate, in a
single cash lump sum together with the payment of such delayed payment, interest
on the aggregate amount of such delayed payment at the “Delayed Payment Interest
Rate” (as defined below) computed from the date on which such delayed payment
otherwise would have been made to the Executive until the date paid. For
purposes of the foregoing, the “Delayed Payment Interest Rate” shall mean the
short term Applicable Federal Rate as of the business day immediately preceding
the payment date for the applicable delayed payment.

8.8.3 With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.

8.9 Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Employment Period, the respective rights and
obligations of the parties shall survive such expiration to the extent necessary
to carry out the intentions of the parties as embodied in this Agreement. This
Agreement shall continue in effect until there are no further rights or
obligations of the parties outstanding hereunder and shall not be terminated by
either party without the express prior written consent of both parties.

8.10 Counterparts. This Agreement may be executed in counterparts (including by
fax or pdf) which, when taken together, shall constitute one and the same
agreement of the parties.

8.11 Executive’s Representations. The Executive acknowledges that before
entering into this Agreement he has received a reasonable period of time to
consider this Agreement and has had sufficient time and an opportunity to
consult with any attorney or other advisor of his choice in connection with this
Agreement and all matters contained herein, and that he has been advised to do
so if he so chooses. The Executive further acknowledges that this Agreement and
all terms hereof are fair, reasonable and are not the result of any fraud,
duress, coercion, pressure or undue influence exercised by the Company, that he
has approved and entered into this Agreement and all of the terms hereof on his
own free will, and that no promises or representations have been made to him by
any person to induce him to enter into this Agreement other than the express
terms set forth herein.

 

13



--------------------------------------------------------------------------------

8.12 Headings. Paragraph headings are included in this Agreement for convenience
of reference only and shall not affect the interpretation of the text hereof.

[End of Text - Signature page follows]

 

14



--------------------------------------------------------------------------------

Intending to be legally bound hereby, the Company has caused this Agreement to
be duly executed and the Executive has hereunto set his hand, as of the
Effective Date.

 

DORMAN PRODUCTS, INC. By:  

/s/ Edgar Levin

  Name:   Edgar Levin   Title:   Chairman, Compensation Committee of the Board
of Directors EXECUTIVE  

/s/ Steven Berman

  Steven Berman

 

15



--------------------------------------------------------------------------------

EXHIBIT A

General Release and Waiver

Intending to be legally bound, and in consideration for Dorman Products, Inc.
providing me with payments and benefits (subject to taxes and all withholding
requirements) set forth in Section 5.4 of the Amended and Restated Employment
Agreement between Dorman Products, Inc. and me, dated December 28, 2015, but not
including the Amounts and Benefits (as defined in such Amended and Restated
Employment Agreement), I, Steven Berman, on behalf of and for the benefit of
myself, my heirs, executors, administrators, representatives, successors and
assigns, agree to the following:

 

1) I acknowledge and agree that the above-referenced consideration is
satisfactory and adequate in exchange for my promises and release contained
herein.

 

2) In consideration of the above, I hereby agree, for myself, my heirs,
executors, administrators, representatives, successors and assigns (the
“Releasors”), fully and unconditionally to release and discharge completely and
forever Dorman Products, Inc., its parent companies, shareholders, subsidiaries,
divisions and affiliates, and each of its respective predecessors, successors,
heirs and assigns (the “Released Parties”) from any and all rights and claims
that Releasors may have based on or relating to my employment with Dorman
Products, Inc. or the termination of that employment for any and all reasons. As
part of my general waiver and release of all claims, I specifically release the
Released Parties from any rights or claims which I may have based upon the Age
Discrimination in Employment Act or the Older Workers Benefit Protection Act,
which prohibit age discrimination in employment; Title VII of the Civil Rights
Act of 1964, as amended, which prohibits discrimination in employment based on
race, color, religion, national origin or sex; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; the Americans with
Disabilities Act of 1990, which prohibits discrimination against disabled
persons; the Family and Medical Leave Act, which prohibits interference and
retaliation with the right to certain types of leaves of absence; the Genetic
Information Nondiscrimination Act of 2008, which prohibits use of genetic
information in employment; Section 1981 of Title 42 of the U.S. Code, which
prohibits race and color discrimination; the Employee Retirement Income Security
Act of 1974, which regulates employee benefit plans; the Pennsylvania Human
Relations Act, which prohibits discrimination based on, among other things,
race, color, religious creed, ancestry, age, sex, national origin or disability;
or any other federal, state or local laws or regulations prohibiting
discrimination or retaliation of any kind, or which otherwise regulate
employment terms and conditions. I also release the Released Parties from any
claims under the Sarbanes-Oxley Act or qui tam claims under the False Claims
Act. I also release the Released Parties from any claim for wrongful discharge,
unfair treatment, breach of public policy, express or implied contract, or any
other claims arising under common law which relate in any way to my employment
with Dorman Products, Inc. or the termination thereof. This General Release and
Waiver covers claims that I know about and those that I may not know about, up
through the date I sign this General Release and Waiver. This General Release
and Waiver specifically includes any and all claims for attorney’s fees and
costs which are incurred by me for any reason arising out of or relating to any
or all matters covered by this Agreement.



--------------------------------------------------------------------------------

This General Release and Waiver does not waive rights or claims that may arise
after the date this General Release and Waiver is executed and also is not
intended to apply to any claims that may not be waived as a matter of law,
including but not limited to claims for workers’ compensation or unemployment
compensation benefits.

 

3) I hereby confirm that, to date, I have not caused or permitted any charge,
complaint, lawsuit or any other action or proceeding whatsoever to be filed
against the Released Parties based on my employment or the separation of that
employment. I acknowledge and agree that, should any government agency or other
third party pursue any actions or other claims on my behalf, I waive any right
to recovery, relief or monetary award from such actions or proceedings, except
to the extent, if any, that such waiver is prohibited by law.

 

4) I acknowledge and agree that before entering into this General Release and
Waiver, I have had the opportunity to consult with an attorney of my choice, and
I have been advised to do so if I so choose. I have entered into this General
Release and Waiver voluntarily and knowingly and without any inducement from
Dorman Products, Inc. other than the terms of this General Release and Waiver. I
have read and understand the terms of this General Release and Waiver before
signing it.

 

5) I understand that I have a period of at least twenty-one (21) days to
consider, sign and return this General Release and Waiver and that, at my option
alone, I may sign and return this General Release and Waiver prior to the
expiration of the twenty-one (21) day period. Also, I may revoke the General
Release and Waiver by delivering a signed revocation notice to Dorman Products,
Inc., within seven (7) days of signing and returning this General Release and
Waiver.

 

6) This General Release and Waiver will be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania without regard to its conflict
of laws rules. No amendment or modification of the terms of the General Release
and Waiver will be made except by a writing executed by Dorman Products, Inc.
and myself. The Released Parties are intended third party beneficiaries of this
General Release and Waiver.

 

Dated:  

 

   

 

      Steven Berman

 

2